 


 HR 1927 ENR: African American Civil Rights Network Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 1927 
 
AN ACT 
To amend title 54, United States Code, to establish within the National Park Service the African American Civil Rights Network, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the African American Civil Rights Network Act of 2017. 2.PurposesThe purposes of this Act are— 
(1)to recognize— (A)the importance of the African American civil rights movement; and 
(B)the sacrifices made by the people who fought against discrimination and segregation; and (2)to authorize the National Park Service to coordinate and facilitate Federal and non-Federal activities to commemorate, honor, and interpret— 
(A)the history of the African American civil rights movement; (B)the significance of the civil rights movement as a crucial element in the evolution of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.); and 
(C)the relevance of the African American civil rights movement in fostering the spirit of social justice and national reconciliation. 3.U.S. Civil Rights Network Program (a)In generalSubdivision 1 of division B of subtitle III of title 54, United States Code, is amended by inserting after chapter 3083 the following: 
 
3084U.S. Civil Rights Network  
 
Sec. 
308401. Definition of network. 
308402. U.S. Civil Rights Network. 
308403. Cooperative agreements and memoranda of understanding. 
308404. Sunset.  
308401.Definition of networkIn this chapter, the term Network means the African American Civil Rights Network established under section 308402(a). 308402.U.S. Civil Rights Network (a)In generalThe Secretary shall establish, within the Service, a program to be known as the U.S. Civil Rights Network. 
(b)Duties of SecretaryIn carrying out the Network, the Secretary shall— (1)review studies and reports to complement and not duplicate studies of the historical importance of the African American civil rights movement that may be underway or completed, such as the Civil Rights Framework Study; 
(2)produce and disseminate appropriate educational materials relating to the African American civil rights movement, such as handbooks, maps, interpretive guides, or electronic information; (3)enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance under subsection (c); and 
(4) 
(A)create and adopt an official, uniform symbol or device for the Network; and (B)issue regulations for the use of the symbol or device adopted under subparagraph (A). 
(c)ElementsThe Network shall encompass the following elements: (1)All units and programs of the Service that are determined by the Secretary to relate to the African American civil rights movement during the period from 1939 through 1968. 
(2)With the consent of the property owner, other Federal, State, local, and privately owned properties that— (A)relate to the African American civil rights movement; 
(B)have a verifiable connection to the African American civil rights movement; and (C)are included in, or determined by the Secretary to be eligible for inclusion in, the National Register of Historic Places. 
(3)Other governmental and nongovernmental facilities and programs of an educational, research, or interpretive nature that are directly related to the African American civil rights movement. 308403.Cooperative agreements and memoranda of understandingTo achieve the purposes of this chapter and to ensure effective coordination of the Federal and non-Federal elements of the Network described in section 308402(c) with System units and programs of the Service, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities. 
308404.SunsetThis program shall expire on the date that is 7 years after the date of enactment of this chapter.. (b)Clerical amendmentThe table of chapters for title 54, United States Code, is amended by inserting after the item relating to chapter 3083 the following: 
 
 
3084U.S. Civil Rights Network308401. 
4.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 